DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second control angle” of claim 3, “the tilting clearance” of claims 4, 5, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “variation device for varying the first control angle” in claim 6 and “adjusting device for adjusting an orientation of the armrest” of claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “tilting movement…in at least one tilting direction (KR) about an axis of rotation”. On its face this recitation would appear to be clear. However, when this recitation is read in light of the specification the scope of the claim becomes very unclear, see MPEP 2173.03. Here, the axis of rotation according to the specification is represented by line DA in the figures. This line in no way represents an axis about which the lever could tilt. According to the figures the lever appears to tilt about a pin at the non labeled hinge. If there’s another adjustable aspect which isn’t clearly shown it still wouldn’t pivot about that line DA which is intended to represent the axis of rotation. Therefore, the entire claim recitation is unclear since we can not ascertain what precisely Applicant intends to mean by “axis of rotation”. In addition, this appears to be very important because Applicant defines a “control angle” based on this line or “axis”. Thus, it is further unclear how this control angle is precisely defined as a result of the lack of clarity of the axis of rotation.

    PNG
    media_image1.png
    678
    657
    media_image1.png
    Greyscale

	Claim 2 recites “a range of about 45° ± 15°”. It is unclear what is intended to be encompassed by the term “about”. Thus, Applicant is adding two levels of deviation in the range, one by the term “about” and another by the 15°. What exactly is the range then?
	Claim 3 recites “a range between ± 5° and ± 10°”. This recitation is unclear since plus or minus 5 degrees is already a range and plus or minus 10 degrees is a different bigger range. So what exactly is the range?
	Claim 4 recites “a tilting clearance”. It is unclear, especially when read in light of the specification, what is meant by a tilting clearance. How is this defined and what exactly is it? The specification provides no specific guidance on the parameter and the figures do not appear to show the tilting clearance.

Claim 6 recites claim limitation “variation device” which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification provides absolutely no detail as to what the device is or how it is interconnected with the other elements so as to effectuate the variation of the control angle. 
Claim 8 recites claim limitation “adjusting device” which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification provides absolutely no detail as to what the device is or how it is interconnected with the other elements so as to effectuate the variation of the control angle.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 6 and 8 recite “variation device” and “adjusting device” respectively. These devices are not described in enough detail in the specification to allow a person of ordinary skill in the art to understand what exactly Applicant is in possession of. There is no disclosure as to what the devices actually are or how they are interconnected between the elements. The figures further do not show any detail at all as to the devices. At best they are a purely schematic representation from which one having ordinary skill in the art would not be able to ascertain what the device is or how it would function in the particular device.

Due to the abundance of 112 issues presented above, the following prior art rejection is being provided to cover the claims, as best understood. The scope of the claims is so ambiguous that it is not certain this understanding is correct.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Marshall (USP 4012014).
(12) having a fastening interface (13) for fastening to an interior of the vehicle in a 5fastening position (BP), and a control lever (10) having an elongate portion extending along a control axis (seen in fig.2), said control lever being movably mounted on the base body (the lever could move on its own and is adjustable as a whole) and having a neutral position (as depicted fig.2), the control lever being mounted for a tilting movement (the lever could tilt on its own during operation and could tilt as a whole), with respect to the neutral 10position, in at least one tilting direction about an axis of rotation which, in the fastening position, is spaced apart from a direction of travel axis of the vehicle by an acute first control angle (an acute angle can be defined as best understood as evident in fig.1), and wherein the tilting direction is transverse to the direction of travel axis of the vehicle (clear from fig.1).  

    PNG
    media_image2.png
    388
    598
    media_image2.png
    Greyscale

0 + 150 (due to the indefiniteness of the range, as best understood, Marshall discloses the range claimed. In addition the range would have been a matter of obviousness).
Regarding claim 3, Marshall discloses the control lever device as claimed in claim 1, wherein the axis of rotation has an acute second control angle with respect to a plane passing through the direction of travel axis and a vertical axis, the second control angle being in a range between + 50 and + 2010° (since it is unclear what this angle is referring to precisely, as best understood, an angle in said range could be defined in Marshall based on fig.1, since the plane claimed is entirely arbitrary, any plane could be defined through the axis that would meet this angle).
Regarding claim 4, Marshall discloses the control lever device as claimed in claim 1, wherein the control lever has, along the at least one tilting direction, a tilting clearance which is configured to be less than 900 (as best understood, we could define a tilting clearance less than 90 degrees in fig.1; note it is not clear what is meant by tilting clearance; as evident in the fig.1 the angle of adjustment of the assembly can not exceed 90 degrees).  
Regarding claim 5, Marshall discloses the control lever device as claimed in claim 4, wherein the tilting clearance is configured to be in the range between + 50 and + 450 (as best understood, one could define the tilting clearance within this range, as evident in fig.1).
Regarding claim 6, Marshall discloses the control lever device as claimed in claim 1, wherein the base body and/or the control lever have/has a variation device (14 and slots thereof could read on a variation device) for varying the first control angle.  
Regarding claim 7, Marshall discloses the control lever device as claimed in claim 1, wherein the base body has an armrest (18) and/or is fastened to an armrest.  
Regarding claim 8, Marshall discloses the control lever device as claimed in claim 7, wherein the armrest has an adjusting device (19a and/or 20) for adjusting an orientation of the armrest.  
5 Regarding claim 9, Marshall discloses the control lever device as claimed in claim 7, wherein the base body, the control lever and the armrest form a common structural unit (seen in fig.1).  
Regarding claim 10, Marshall discloses the vehicle comprising the at least one control lever device having the features of claim 1 (the device is part of a vehicle, as disclosed).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS C DIAZ whose telephone number is (571)270-5461. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS C DIAZ/Primary Examiner, Art Unit 3656